DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to because of the following informalities:
 “…Studies in the field of liver regeneration show that the cell division rate can both slowed down or accelerated …” in page 5 lines 22-23 needs to be corrected.  A suggested correction is -- Studies in the field of liver regeneration show that the cell division rate can both be slowed down or accelerated --.
“…A receiver coil introduced into the treatment unit and including electronic monitoring electronics can be used…” in page 9 line 22-23 needs to be corrected.  A suggested correction is -- A receiver coil introduced into the treatment unit and including [[electronic]] monitoring electronics can be used --.
“…In another embodiment, the biological and electrical patient data are measured by means of sensors prior to the therapy on the patient, are stored and then used directly for the treatment process as a reference…” in page 12 lines 25-28 needs to be corrected.  A suggested correction is -- In another embodiment, the biological and electrical patient data [[are]] measured by means of sensors prior to the therapy on the patient, are stored and then used directly for the treatment process as a reference--.

Claim Objections
Claim 1 is objected to because of the following informalities: liens 1-2 “A method for adjusting an apparatus for treatment using nuclear magnetic resonances, the method comprising” needs to be corrected to -- A method for adjusting an apparatus for treatment using nuclear magnetic resonances, the method comprising:-- since the preamble applied to both limitations in the body of the claim.
Claim 6 is objected to because of the following informalities:  line 1-2 “An apparatus for treatment using nuclear magnetic resonances, adjusted by a method as claimed in claim 1” needs to be corrected to – [[An]] The apparatus for treatment using nuclear magnetic resonances, adjusted by [[a]] the method as claimed in claim 1—given the antecedent in claim 1 lines 1-2 “A method for adjusting an apparatus for treatment using nuclear magnetic resonances”. Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  lines 1-2 “A treatment system comprising an apparatus for treatment using nuclear magnetic resonances as claimed in claim 6” needs to be corrected to -- A treatment system comprising [[an]] the apparatus for treatment using nuclear magnetic resonances as claimed in claim 6-- given the antecedent in claim 1 lines 1-2. Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  line 1-3 “the sensor is configured for measuring the body temperature, blood pressure, skin resistance, and/or heart rate of a user” needs to be corrected. A suggested correction is  – the sensor is configured for measuring [[the]] a body temperature, a blood pressure, a skin resistance, and/or a heart rate of [[a]] the user --. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recite the limitation "the influence" in line 3 and “the chronotype” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recite the limitation “the circadian clock” in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “the chronotype” in line 1 and “this chronotype” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “the chronotype” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 in line 3 recites multiple instances of “a user” which renders the claim unclear. More specifically, it is unclear as to whether they are referencing the same user or a different user and if different in what manner the two differ.
Claim 4 in line 2 recites “the user”  which renders the claim unclear. More specifically, it is unclear as to whether claim 4 “the user” is referencing the first instance of  “a user” in claim 1 line 4 and/ or the second instance of “a user” in claim 1 line 4.
Claim 7 in line 3 and claim 8 in line 3 recite “a user” which renders the claim unclear. More specifically, it is unclear as to whether claim 7 and claim 8 are referencing the first instance of  “a user” in claim 1 line 4 and/ or the second instance of “a user” in claim 1 line 4.
Claim 8 line 2 recite the limitation " the body temperature".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “…means for determining the chronotype of a user, in particular a sensor..." The use of the word “in particular” in the claim language renders the claim indefinite for failing to  particularly point out and distinctly claim the subject matter which applicant regards as the invention since it raises a "range within a range" or "broader limitation followed by narrow limitation" indefiniteness type issue.  At lines 4-5 of claim 7, it is not clear whether you have to have any means for determining the chronotype of a user disclosed in the specification to meet the claim or whether you have to have the specific type i.e. sensor that follows the word "in particular".
Claim 9  recites the limitation “the sensor is configured for transmitting data to a control unit of the apparatus, preferably in a wireless manner" The use of the word “preferably” in the claim language renders the claim indefinite for failing to  particularly point out and distinctly claim the subject matter which applicant regards as the invention since it raises a "range within a range" or "broader limitation followed by narrow limitation" indefiniteness type issue.  At line 3-4 of claim 9, it is not clear whether you have to have any data transmission type to meet the claim or whether you have to have the specific wireless data transmission type that follows the word "preferably."
Claim 3 in lines 2-4 recites “the apparatus for treatment using nuclear magnetic resonances is adjusted so as to achieve a maximum or minimum of a specific protein expression 
Claim 6 in line 1 recites “An apparatus for treatment using nuclear magnetic resonances, adjusted…” which renders the claim unclear. More specifically, it is unclear as to what is adjusted “apparatus”, “treatment”, “treatment parameters” or some other preceding feature.
Claim 4 is  rejected under 35 U.S.C. 112(b) for being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons. First, claim 1 recites “or” “and/or” encompassing optional limitation “determining the influence of the treatment with nuclear magnetic resonances on a cellular clock of a cell culture or of a user and/or of the chronotype of a user”. Claim 4 provides further limitations to “the chronotype” recited in claim 1 in an optional manner as broadest reasonable interpretation of “and/or” encompass just “or”.  However, these limitations render the claims indefinite as the claim 1 never positively recites “determining the influence of the treatment with nuclear magnetic resonances on a cellular clock of the chronotype of a user” in the first place. Therefore, Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Examiner suggests amending claim 4 “The method as claimed in claim 1, wherein the chronotype of the user” to recite --The method as claimed in claim 1, wherein the method comprises the step of determining the influence of the treatment with nuclear magnetic 
Dependent claims 2-10 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 2-10 are also rejected under 35 U.S.C. 112(b) based on their direct/indirect dependency on their respective base claims.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  More specifically, claim 6 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim 1 upon which it depends as claim 6 duplicates claim 1 lines 1-2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 7 limitation “means for determining the chronotype of a user” has been interpreted under 35 U.S.C. 112(f), because it uses a non-structural term “means” coupled with functional language “determining the chronotype of a user” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Since this claim limitation invokes 35 U.S.C. 112(f), claim 7 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, (f) limitation: sensor as disclosed in at least instant application specification page 11 lines 10-20 and page 17 lines 15-19.  If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prenzel; Eric et al. (Pub. No.: US 20060145457 A1, hereinafter referred to as “Prenzel”).
As per independent Claim 1, Prenzel discloses a method for adjusting an apparatus for treatment using nuclear magnetic resonances (Prenzel in at least abstract, fig. 1-3, 5, [0002], [0004], [0016], [0020], [0023], [0025-0034], [0040], [0042-0044], [0046], [0051-0058], [0063-0065], [0068-0070], [0073], [0083-0085], [0088], [0096-0097], [0099] for example discloses relevant subject-matter. More specifically, Prenzel in at least fig. 1-3, 5, [0020], [0025], [0029], [0046], [0063], [0054-0057], [0073] for example discloses method for adjusting an apparatus for treatment using nuclear magnetic resonances. See at least Prenzel [0020] “"magnetic-field 
determining the influence of the treatment with nuclear magnetic resonances on a cellular clock of a cell culture or of a user and/or of the chronotype of a user (Here, the “and/or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list. Prenzel in at least fig. 5, [0042], [0054-0057], [0083-0085], [0096], [0097] for example discloses determining the influence of the treatment with nuclear magnetic resonances on a cellular clock of a cell culture or of a user and/or of the chronotype of a user via determining the sensor biofeedback parameters such as heart rate variability. See at least [0056] “By means of biofeedback components, automatic control of the treatment procedure can take place. A finger sensor with which the heart rate variability (HRV) is continually measured is one example of a biofeedback sensor or a sensor device. The measured data cause real-time adjustment of the dosage, for example of an electric, magnetic or electromagnetic field” ), and 
setting the apparatus for treatment using nuclear magnetic resonances on a basis thereof (Prenzel in at least [0054], [0083-0085], [0096-0097] for example discloses setting the apparatus for treatment using nuclear magnetic resonances on a basis thereof. See Prenzel at least [0084]” 
As per dependent Claim 2, Prenzel further discloses method further comprising setting a treatment duration, a treatment interval, a day time of the treatment, a modulation frequency of a field, and/or a field strength of a magnetic field generated by the apparatus for treatment using magnetic fields as a function of the cellular clock (Here, the “and/or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list. Prenzel in [0042], [0025], [0029], [0096-0097] for example discloses setting a treatment duration, a treatment interval, a day time of the treatment, a modulation frequency of a field, and/or a field strength of a magnetic field generated by the apparatus for treatment using magnetic fields as a function of the cellular clock/waking-sleeping rhythm. See at least [0042] “By means of the invention, stimulation of melatonin production and stabilisation of the waking-sleeping rhythm… may be brought about, during which a human being is seated on the seat according to the invention… Thus, according to one embodiment the invention implements a magnetic resonance system in a seat so that already during a journey actively impending stress situations that would otherwise lead to jet lag and similar phenomena are counteracted.”; [0096]” Based on these biofeedback signals, the control device 2 determines whether any increase or 

As per dependent Claim 3, Prenzel further discloses method wherein the apparatus for treatment using nuclear magnetic resonances is adjusted so as to achieve a maximum or minimum of a specific protein expression and/or a maximum or minimum phase shift of circadian clock, and/or a synchronization of the circadian clock (Here, the “and/or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list. Prenzel in [0042], [0025], [0029], [0084], [0096-0097] for example discloses wherein the apparatus for treatment using nuclear magnetic resonances is adjusted so as to achieve a maximum or minimum of a specific protein expression by melatonin production stimulation and/or a maximum or minimum phase shift of circadian clock by countering jet lag, and/or a synchronization of the circadian clock by stabilisation of the waking-sleeping rhythm. See at least [0042] “By means of the invention, stimulation of melatonin production and stabilisation of the waking-sleeping rhythm… may be brought about, during which a human being is seated on the seat according to the invention… Thus, according to one embodiment the invention implements a magnetic resonance system in a seat so that already during a journey actively impending stress situations that would otherwise lead to jet lag and similar phenomena are counteracted”; [0096]” Based on these biofeedback signals, the control device 2 determines whether any increase or decrease in the treatment parameters, for example in the flux density or 
As per dependent Claim 4, Prenzel further discloses method wherein the chronotype of the user is determined for setting the apparatus for treatment using nuclear magnetic resonances, and wherein the apparatus is set depending on this chronotype (Prenzel in at least [0042], [0054-0056], [0070], [0084]  for example discloses the chronotype of the user is determined for setting the apparatus for treatment using nuclear magnetic resonances, and wherein the apparatus is set depending on this chronotype as determined from sensor biofeedback signal feedback such as EMG, EEG, skin temperature, HRV, circulatory disturbances. See at least [0042] “By means of the invention, stimulation of melatonin production and stabilisation of the waking-sleeping rhythm… may be brought about, during which a human being is seated on the seat according to the invention”; [0054] “control unit can adjust the electromagnetic interaction (for example an electric, magnetic, or electromagnetic field strength) according to the state of the body of the object. Examples of measured values which could be used as biofeedback signals include skin resistance measuring, an electromyogramme (EMG), the temperature of the skin, an electroencephalogramme (EEG), oxygen-particle pressure measuring, or heart rate variability (HRV).”; [0056] “By means of biofeedback components, automatic control of the treatment procedure can take place. A finger sensor with which the heart rate variability (HRV) is continually measured is one example of a biofeedback sensor or a sensor device. The measured data cause real-time adjustment of the dosage, for example of an electric, magnetic or electromagnetic field. HRV as an energetic diagnostic method can be of interest because it measures a parameter which provides information on the entire organism of an object, rather 
As per dependent Claim 5, Prenzel further discloses method wherein the circadian clock is determined by temperature measurement, blood pressure measurement, measurement of skin resistance, and/or determination of heart rate (Here, the “and/or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list. Prenzel in at least [0042], [0054-0056], [0070]  for example discloses wherein the circadian clock/waking-sleeping rhythm is determined by temperature measurement, blood pressure measurement, measurement of skin resistance, and/or determination of heart rate. See at least [0042] “By means of the invention, stimulation of melatonin production and stabilisation of the waking-sleeping rhythm… may be brought about, during which a human being is seated on the seat according to the invention”; [0054] “control unit can adjust the electromagnetic interaction (for example an electric, magnetic, or electromagnetic field strength) according to the state of the body of the object. Examples of measured values which could be used as biofeedback signals include skin resistance measuring, an electromyogramme (EMG), the temperature of the skin, an electroencephalogramme (EEG), oxygen-particle pressure measuring, or heart rate variability (HRV).”; [0056] “By means of biofeedback components, automatic control of the treatment procedure can take place…The measured data cause real-time adjustment of the dosage”).

As per dependent Claim 6, Prenzel further discloses an apparatus for treatment using nuclear magnetic resonances (Prenzel in at least fig. 1-3, [0020], [0025], [0029], [0046], [0083-0085]  for example discloses apparatus for treatment using nuclear magnetic resonances. [0020] “a device by means of which magnetic-resonance therapy can be carried out, i.e. by means of which humans can be treated in a targeted way using electromagnetic fields.”;[0025] and [0029]” Biological effectiveness of a generated alternating magnetic or electromagnetic field can arise as a result of:… nuclear magnetic resonance (NMR)”;), adjusted by a method as claimed in claim 1 (see claim 1).

As per dependent Claim 7, Prenzel further discloses a treatment system comprising an apparatus for treatment using nuclear magnetic resonances (Prenzel in at least fig. 1-3, 5, [0020], [0025], [0029], [0046], [0063] [0073]  for example discloses a treatment system comprising an apparatus for treatment using nuclear magnetic resonances. [0020] “"magnetic-field resonance system" refers in particular to a device by means of which magnetic-resonance therapy can be carried out, i.e. by means of which humans can be treated in a targeted way using electromagnetic fields.”;[0025] and [0029]” Biological effectiveness of a generated alternating magnetic or electromagnetic field can arise as a result of:… nuclear magnetic resonance (NMR)”;) as claimed in claim 6 (see claim 6), 
wherein the treatment system comprises means for determining the chronotype of a user, in particular a sensor (Prenzel in at least fig. 1, 5, [0042], [0054-0058] for example discloses the treatment system comprises sensor means for determining the chronotype of a user as determined from sensor 8 biofeedback signal such as EMG, EEG, skin temperature, HRV, circulatory disturbances. See at least See at least [0042] “By means of the invention, stimulation of 

As per dependent Claim 8, Prenzel further discloses treatment system wherein the sensor is configured for measuring the body temperature, blood pressure, skin resistance, and/or heart rate of a user (Here, the “and/or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list. Prenzel in at least fig. 1, 5, [0054-0058] for example discloses the sensor is configured for measuring the body temperature, blood pressure, skin resistance, and/or heart rate of a user. See at least [0056] “By means of biofeedback components, automatic control of the treatment procedure can take place. A finger sensor with which the heart rate variability (HRV) is continually measured is one example of a biofeedback sensor or a sensor device. The measured data cause real-time adjustment of the dosage, for example of an electric, magnetic or electromagnetic field”).
As per dependent Claim 9, Prenzel further discloses treatment system wherein the sensor is configured for transmitting data to a control unit of the apparatus, preferably in a 
As per dependent Claim 10, Prenzel further discloses treatment system wherein the sensor is part of an external unit (Prenzel in fig. 5, [0085], [0096] for example disclose a wireless sensor which would be external to the resonance therapy device. [0085] “Connection of the following components: user interface 4, device 6 for generating electromagnetic interaction, sensor device 8, … to the control unit can be by cable or by wireless technology”).

As per independent Claim 11, Prenzel discloses a use of nuclear magnetic resonances (Prenzel in at least abstract, fig. 1-3, 5, [0002], [0004], [0016], [0020], [0023], [0025-0034], [0040], [0042-0044], [0046], [0051-0058], [0063-0065], [0068-0070], [0073], [0083-0085], [0088], [0096-0097], [0099] for example discloses relevant subject-matter. More specifically, Prenzel in at least [0020], [0025], [0029], [0046], [0055] for example discloses a use of nuclear magnetic resonances. See at least Prenzel [0020] “"magnetic-field resonance system" refers in particular to a device by means of which magnetic-resonance therapy can be carried out, i.e. by 
altering a circadian clock of cells of a user with the nuclear magnetic resonances (Prenzel in [0042], [0025], [0029], [0084], [0096-0097] for example discloses altering a circadian clock/waking-sleeping rhythm of cells of a user with the nuclear magnetic resonances by stimulation of melatonin production and stabilisation of the waking-sleeping rhythm or countering jet lag. See at least [0042] “By means of the invention, stimulation of melatonin production and stabilisation of the waking-sleeping rhythm… may be brought about, during which a human being is seated on the seat according to the invention… Thus, according to one embodiment the invention implements a magnetic resonance system in a seat so that already during a journey actively impending stress situations that would otherwise lead to jet lag and similar phenomena are counteracted”; [0096]” Based on these biofeedback signals, the control device 2 determines whether any increase or decrease in the treatment parameters, for example in the flux density or field strength of a coil, are necessary”; [0084]” Control by means of biofeedback data by way of the sensor device 8 can take place in real time.” ).

As per dependent Claim 12, Prenzel further discloses use comprising altering the circadian clock for therapeutic and/or cosmetic purposes (Here, the “and/or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list. Prenzel in at least [0020], [0042], [0055], [0065] for example discloses altering the circadian clock for therapeutic and/or cosmetic purposes. See at least [0020] “"magnetic-field resonance system" refers in particular to a device by means of which magnetic-resonance therapy can be carried out, i.e. by means of which humans can be treated in a targeted way using electromagnetic fields”; [0042] “By means of the invention, stimulation of melatonin production and stabilisation of the waking-sleeping rhythm… may be brought about, during which a human being is seated on the seat according to the invention… Thus, according to one embodiment the invention implements a magnetic resonance system in a seat so that already during a journey actively impending stress situations that would otherwise lead to jet lag and similar phenomena are counteracted”;).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 13 is  rejected under 35 U.S.C. 103 as being unpatentable over Prenzel in view of Egg et al.  (Pub.:  Linking oxygen to time: the bidirectional interaction between the hypoxic signaling pathway and the circadian clock. Chronobiol Int. 2013 May;30(4):510-29, hereinafter referred to as “Egg”).
As per dependent Claim 13, Prenzel discloses he use according to claim 11(see claim 11).
Prenzel  does not explicitly disclose altering a hypoxia signaling pathway of cells of the user feature.
However, in an analogous circadian rhythms field of endeavor, Egg discloses circadian clock system including altering a hypoxia signaling pathway of cells of the user (Examiner notes that the Applicant in at least instant application specification page 6 lines 19-22 disclose the bidirectional interaction between the hypoxic signaling pathway and the circadian clock as well-know. Further, Egg in at least abstract, introduction also discloses that circadian clock and hypoxic signaling pathway bidirectionally interact and influence each other which makes such an approach obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to positively influence the user circadian clock via the hypoxia signaling pathway).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circadian clock alteration system as taught by .
Claim 14 is  rejected under 35 U.S.C. 103 as being unpatentable over Prenzel in view of Fanjul-Moles et al.  (Pub.:  María Luisa Fanjul-Moles, Germán Octavio López-Riquelme, "Relationship between Oxidative Stress, Circadian Rhythms, and AMD", Oxidative Medicine and Cellular Longevity, vol. 2016, Article ID 7420637, 18 pages, 2016, hereinafter referred to as “Fanjul-Moles”).
As per dependent Claim 14, Prenzel discloses the use according to claim 11 (see claim 11)
Prenzel  does not explicitly disclose altering an amount of free oxygen radicals of cells of the user feature.
However, in an analogous circadian rhythms field of endeavor, Fanjul-Moles  discloses circadian clock system including altering an amount of free oxygen radicals of cells of the user (Fanjul-Moles in at least fig. 1, abstract, sections 1-3, 5 discloses that reactive oxygen species (ROS) effect circadian clocks which makes such an approach obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention in order to positively influence the user circadian clock via free oxygen radicals/ROS . See at least abstract “oxidative stress and the mechanisms by which endogenous and exogenous factors produce reactive oxygen species (ROS)…the relationships between oxidative stress, circadian rhythms…in humans, … 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circadian clock alteration system as taught by Prenzel, by altering an amount of free oxygen radicals in a user, as taught by Fanjul-Moles. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of treating circadian clock rhythm disorders by taking advantage of the relationship between oxidative stress and circadian rhythms since the impact of oxidative stress from the accumulation of reactive oxygen species, which could be due to circadian alterations, is known and is also found to be relevant to treatment other chronic pathologies such as neurodegenerative diseases (Fanjul-Moles, abstract, page 6 col. 2 para. [2]).
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  US 20110118535 A1 for disclosing a device (see at least fig. 6) for magnetic field therapy adapted for producing nuclear magnetic resonances in the tissue to be treated similar to that disclosed and claimed. 
US 20100072996 A1 for disclosing a Helmholtz coil including magnetic resonance system for and method of magnetically resonating both a substance and the tissues, cells, molecules, and/or atoms of a subject before, concomitant with, or after introducing the substance to the body of the subject similar in terms of using magnetic resonance for resonating both a substance and the tissues, cells, molecules, and/or atoms of a subject to that disclosed and claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SUNITA REDDY/            Examiner, Art Unit 3791                                                                                                                                                                                            January 15, 2022